UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6535



LARRY LAMONT BUSH,

                                              Plaintiff - Appellant,

          versus


JACK    KAVANAUGH,    Commissioner;    RONALD
HUTCHINSON, Warden; SEWALL B. SMITH, Warden;
BERNARD FORD, Captain; JAKE SUTTON, Sergeant;
R. EULISS, Captain,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
3780-AMD)


Submitted:   September 1, 2004        Decided:   September 28, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Larry Lamont Bush appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Bush v.

Kavanaugh, No. CA-02-3780-AMD (D. Md. Mar. 4, 2004).   We grant the

motion to submit on the informal briefs and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -